Citation Nr: 0319320	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-42 439	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 2, 
1991, for a 60 percent disability evaluation for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1970.

In November 1999, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal of entitlement to an effective 
date earlier than January 2, 1991, for a 60 percent 
disability evaluation for Crohn's disease.  In April 2000, 
the Vice Chairman of the Board ordered reconsideration of 
that decision.

In July 2000, an expanded panel of the Board remanded the 
case for further development.  In part, the expanded panel 
found the following issue to be inextricably intertwined with 
the issue on reconsideration:  Entitlement to an evaluation 
greater than 30 percent for regional enteritis (Crohn's 
disease), PO right hemilaminectomy and resection of the 
terminal ileum earlier than January 2, 1991.  Accordingly, 
that issue required resolution prior to further action on 
reconsideration.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

In February 2001, the RO denied the veteran's claim of 
entitlement to an evaluation greater than 30 percent for 
regional enteritis (Crohn's disease), PO right 
hemilaminectomy and resection of the terminal ileum earlier 
than January 2, 1991.  In February 2001, the RO issued the 
veteran a Statement of the Case (SOC) with respect to that 
issue; and in April 2001, the RO received the veteran's 
substantive appeal (VA Form 9) with which to perfect his 
appeal.  

In a July 2002 SOC, a Decision Review Officer confirmed and 
continued the denial.  The issue was characterized as 
evaluation of the veteran's service-connected Crohn's 
disease, evaluated as 30 percent disabling from June 1, 1972, 
through January 1, 1991, to include entitlement to an 
effective date prior to January 2, 1991, for a 60 percent 
rating for that disorder.  Thereafter, the case was returned 
to the Board for further appellate action.





REMAND

During the course of the reconsideration, the veteran 
requested a hearing at the RO before a traveling Veterans Law 
Judge.  Hearings scheduled for January 2003 and for May 2003 
were postponed, and a new hearing date has not yet been 
scheduled.  Accordingly, the case is remanded to the RO for 
the following actions:

The RO must schedule the veteran for a 
hearing at the RO before a traveling 
Veteran's Law Judge.   

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is so notified.



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


